Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figures 6A, 6B, 7A, and 7B include text having insufficient height as well as text placed upon shaded surfaces.  See MPEP § 608.02 “Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claims 1 and 11 recite a method of organizing human activity because the claim recites a method that includes receiving a delivery identifier and validating that the delivery should be secured in a secured container based on the delivery identifier.  This is a method of managing interactions between people (e.g., a courier and a delivery recipient).  The mere nominal recitation of a container, database, and processor does not take the claims out of the method of organizing human activity grouping. Thus, the claims recite an abstract idea. 
	This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concepts of receiving and validating in a computer environment.  The claimed container, database, and processor are recited at a high level of generality and are merely invoked as tools to perform the claimed method.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  Claims 1 and 11 each add the step of transmitting, to the locking mechanism, instructions to open so that the delivery may be secured in the secured container.  This process does not integrated the judicial exception into a practical application.  Instead, the transmitting of opening instructions merely adds insignificant extra-solution activity to the judicial exception.  Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea. 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claims as a whole merely describe how to generally “apply” the concepts of receiving and validating in a computer environment.  Thus, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).  For these reasons, there is no inventive concept in the claims, and thus they are ineligible. 
	Claims 2-10 and 12-20 are directed to substantially the same abstract idea as claims 1 and 11 and are rejected for substantially the same reasons.  Claims 2, 10, 12, and 20 further narrow the abstract idea of claims 1 and 11 by e.g., further defining that the locking mechanism can include a barcode scanner, a power source, a network connection, and a shackle.  Claims 3-5 and 13-15 further narrow the abstract idea of claims 1 and 11 by e.g., further defining receiving and storing the delivery identifier in a database in association with a locking mechanism identifier that uniquely identifies the locking mechanism.  Claims 6 and 16 further narrow the abstract idea of claims 1 and 11 by e.g., further defining comparing the delivery identifier and the23WO 2019/108643PCT/US2018/062834 locking mechanism identifier received from the locking mechanism to the delivery identifier and the locking mechanism identifier stored in the database.  

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1, 2, 9, 11, 12, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gozar (U.S. Patent Application Publication No. 2016/0066733).
	Regarding Claims 1 and 11, Gozar discloses a method for securing a delivery, comprising the steps of, and a system for securing a delivery, the system comprising:  a secured container comprising a locking mechanism (see [0034] “The system 100 includes a lock box 102 having a door 104 to provide access to storage space within the locker 102 and an electrically operated locking mechanism 106 to lock and unlock the door 104.  The lock box 102 may be a mailbox, locker, or any other storage container”);
	a database; and a processor operatively connected to the database, wherein the processor is operative to (see [0036] “The computer 120 includes at least a communications port 122, a memory or 
	receive, from the locking mechanism, a delivery identifier corresponding to the delivery that uniquely identifies the delivery; validate, based on the delivery identifier, that the delivery should be secured in the secured container (see [0037] “The parcel will have a tracking number encoded on the label, such as with a universal product barcode (UPC) or a quick response (QR) code or may have an RFID tag. The carrier transports the parcel to the recipient's address or lock box 102 location (step 206) and the tracking number on the parcel is scanned at the lock box 102. The lock box 102 determines whether it has been programmed to accept the parcel (step 210),” Claim 1 “a processor; and a memory configured to store computer-readable code executable by the processor, the computer-readable code comprising instructions for: decoding an encoded parcel tracking number scanned by the parcel scanning device; determining if the decoded tracking number is an authorized tracking number”); and	
	upon validation that the delivery should be secured in the secured container, transmitting, to the locking mechanism, instructions to open so that the delivery may be secured in the secured container (see [0037] “If the recipient is expecting the parcel and has properly programmed the lock box 102, the locking mechanism 106 unlocks the door 104 (step 212), the box is opened (step 214), and the parcel is placed inside (step 216). The deliverer may then close the lock box 102 (step 218) and the lock re-locks (step 220), leaving the lock box 102 in a "ready" state (step 222),” Claim 1 “if the decoded tracking number is an authorized tracking number: enabling the locking mechanism to unlock the door, whereby the door is allowed to be opened and the parcel placed into the storage space”).

	Regarding Claims 2 and 12, Gozar discloses the limitations of claims 1 and 11 as discussed above.  Gozar also discloses wherein the locking mechanism comprises a barcode scanner that derives the delivery identifier from a scan of a barcode on the delivery (see [0034] “The lock box 102 may also include … a scanner, sensor, or both, 112 to detect and decode parcel tracking numbers and passkeys … The scanner 112 may read barcodes or quick response (QR) codes, or both”).
	Regarding Claims 9 and 19, Gozar discloses the limitations of claims 1 and 11 as discussed above.  Gozar also discloses wherein the delivery comprises food, laundry, or alcohol (see [0019] “the present invention can be scaled for other courier models and to suit other purposes, for example the delivery of food orders”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gozar in view of Irving (AU 2014100457).
	Gozar teaches the limitations of claims 2 and 12 as discussed above.  Gozar does not explicitly teach, however Irving teaches wherein the locking mechanism is associated with a locking mechanism identifier that uniquely identifies the locking mechanism (see [0019] “The data carrier 40 identifies the parcel box and/or the lock 30. The data carrier 40 may be any Automatic Identification and Data Capture (AIDC) device such as a 1 D barcode 42, 2D barcode such a QR code 44, NFC chip 46 or the like. The data carrier 40 is fixed or attached to the parcel box 20. The data carrier 40 includes data which can be used 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the system for securing a delivery  of Gozar the locking mechanism identifier that uniquely identifies the locking mechanism as taught by Irving since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a system for securing a delivery including a locking mechanism identifier that uniquely identifies a locking mechanism.
Claims 4, 5, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gozar in view of Irving and Dorpfeld (U.S. Patent Application Publication No. 20150213403).
	Regarding Claims 4 and 14, Gozar and Irving teach the limitations of claims 3 and 13 as discussed above.  Gozar does not explicitly teach, however Dorpfeld teaches wherein the processor is further operative to, prior to receiving the delivery identifier from the locking mechanism, and further comprising the steps of, prior to receiving the delivery identifier from the locking mechanism, receive the delivery identifier from a third party system associated with a courier of the delivery and storing the delivery identifier in a database (see [0012] “A method of making the present invention may include the following: create for the courier a smart device application capable of receiving, storing and transmitting via wireless transmission such as Bluetooth and/or Internet a courier code number and shipment tracking code number to a devise capable of receiving the numbers; provide a secure locking 

container; cause the lock mechanism to confirm to the courier's smart devise that the shipment tracking code has been received and stored; cause the lock mechanism to confirm to the recipient's smart devise that the tracking code has been received and the container has been unlocked,” [0013] “A method of using the present invention may include the following. Buyer/Recipient of Order--Place order with vendor and receive order confirmation via text and email to smart device. Receive Name of Courier and shipment tracking code number via text and email to smart device. Vendor--Receive order. Select Courier. Receive shipment tracking code number from Courier and forward to Buyer. Courier--Pickup shipment from vendor. Deliver shipment to Buyer's physical address and Secure Locking Enclosure. Unlock Enclosure by transmitting Courier Code via Bluetooth and downloading Shipment Tracking Code to Lock Mechanism of the Secure Enclosure from the Courier's Smart Device. Place shipment in Secure Enclosure and close, automatically locking enclosure. Buyer/Recipient of Order--Transmit previously received Shipment Tracking Code stored in smart device to the Secure Locking Enclosure causing it to unlock. The lock mechanism confirms to the recipient's smart devise that it has received the code and unlocked. The smart devise communicates to the Vendor that Enclosure has been unlocked and the shipment has been received” (emphasis added)).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the system for securing a delivery  of Gozar the process of, prior to receiving the delivery identifier from the locking mechanism, receive the delivery identifier from a third party system associated with a courier of the delivery and store the delivery identifier in the database as taught by Dorpfeld since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination 
	Gozar does not explicitly teach, however Irving teaches a database in association with the locking mechanism identifier (see [0037] “The server 60 stores the necessary contact details (sms, email or similar) of the owner of the parcel box 20 having the specific locklD”) (please see claim 3 rejection for combination rationale).
	Regarding Claims 5 and 15, Gozar, Irving, and Dorpfeld teach the limitations of claims 4 and 14 as discussed above.  Gozar also teaches wherein the processor is further operative to, and wherein the step of receiving the delivery identifier further comprises receiving, from the locking mechanism, the delivery identifier (see [0037] “the tracking number on the parcel is scanned at the lock box 102. The lock box 102 determines whether it has been programmed to accept the parcel (step 210),” Claim 1 “a memory configured to store computer-readable code executable by the processor, the computer-readable code comprising instructions for: decoding an encoded parcel tracking number scanned by the parcel scanning device”).
	Gozar does not explicitly teach, however Irving teaches receiving, from the locking mechanism, the locking mechanism identifier (see [0036] “The access code request is sent in real or near real time after the barcode 42 is scanned … The specific lock 30 is identified by the locklD barcode data sent with the access code request,” [0007] “The scanner is preferably configured to send a username and/or password of the scanner as part of the access code request, the username and/or password registered with the system server so that the system server is operable to validate the username and/or password before providing the access code in response to the access code request”) (please see claim 3 rejection for combination rationale).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gozar in view of Irving, Dorpfeld, and Denison (U.S. Patent Application Publication No. 20120011366).
	Gozar, Irving, and Dorpfeld teach the limitations of claims 5 and 15 as discussed above.  Gozar also teaches wherein the processor, to validate that the delivery should be secured in the secured container, is further operative to, and wherein the step of validating that the delivery should be secured in the secured container further comprises comparing the delivery identifier received from the locking mechanism to the delivery identifier stored in the database (see Claim 8 “receiving and storing a parcel tracking number input by the owner; and enabling the locking mechanism to unlock the door when the parcel tracking number is entered by a parcel carrier, whereby the door is allowed to be opened and the parcel placed into the storage space,” [0008] “compares the tracking number of the parcel against protocol parameters programmed remotely by the recipient,” [0011] “the recipient is able to remotely program and define parameter criteria for the acceptance and declination of parcels. This can include data relating to acceptable couriers, specific tracking numbers,” [0043’ “The options in the TABLE allow the recipient to program the lock box 102 to … accept (or decline) only a parcel with a specified tracking number”).
	Gozar does not explicitly teach, however Denison teaches comparing the23WO 2019/108643PCT/US2018/062834 locking mechanism identifier to the locking mechanism identifier stored in the database (see [0213] “compares the received lock ID with the list of lock IDs 392 in its memory. Only if it is determined (step 398) that the received lock ID 374 matches one of the lock IDs in the list will the key proceed to send the unlock command signal (e.g., the transmission 380 in the third phase) to the electronic lock”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of comparing a locking mechanism identifier to the locking mechanism identifier stored in the database as taught in Denison with the secured container of Gozar with the motivation to enable the electronic lock to be unlocked (Denison [0213]).
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gozar in view of Irving, Dorpfeld, Denison, and O’Toole (U.S. Patent Application Publication No. 2016/0159496).
	Gozar, Irving, Dorpfeld, and Denison teach the limitations of claims 6 and 16 as discussed above.  Gozar does not explicitly teach, however O’Toole teaches wherein the processor, to validate that the delivery should be secured in the secured container, is further operative to, and wherein the step of validating that the delivery should be secured in the secured container further comprises determining the delivery status of the delivery from the third party system (see [0023] "The communication may also be over a wireless network such as Wi-Fi, Bluetooth satellite etc. and others that would be recognized by those skilled in the art. The communication may be directly between the docking or delivery box and the drone itself upon docking in order to facilitate the transmission of a code in a lock box. In alternative embodiments a remote server may be employed whereby the drone 
communicates its location and docking details to the remote server, upon which the remote server pings or otherwise delivers a signal directly to the box or an associated IP address triggering it to unlock and open,” the location of the drone teaches the claimed “delivery status,” the drone/communication unit of the drone teaches the claimed “third party system” (as described in [0045] of Applicant’s Specification, “the third party system 126 that may be any computing device … operated by couriers or other logistics provider to track the status of deliveries”)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the delivery box operative to determine the delivery status of the delivery from the third party system as taught in O'Toole n with the secured container of Gozar with the motivation to enable receipt of the contents carried by the drone (O'Toole [0023] – [0025]).
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gozar in view of Balasubramaniam (U.S. Patent Application Publication No. 2014/0188637).
Gozar teaches the limitations of claims 1 and 11 as discussed above.  Gozar does not explicitly teach, however Balasubramaniam teaches wherein the delivery comprises one or more items purchased from an online retailer (see [0013] “FIG. 1 is an illustration of a system 100 used for automated delivery according to one embodiment. System 100 includes a user device 120, a merchant device or server 140, an automated delivery system 150, and a payment provider server 180, in communication over a network 160,” [0019] “Merchant server 140 may be maintained, for example, by a merchant or seller offering various items, products and/or services through an online site or app”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the system for securing a delivery  of Gozar the delivery comprising items purchased from an online retailer as taught by Balasubramaniam since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a system for securing a delivery including items purchased from an online retailer.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gozar in view of Tubb (U.S. Patent Application Publication No. 2010/0283575).
	Gozar teaches the limitations of claims 1 and 11 as discussed above.  Gozar further teaches wherein the locking mechanism further comprises a power source (see [0007] “The invention further comprises an electronic mechanism with a receiver and a transmitter connected to a mechanical motor for the unlocking and locking of the locking mechanism,” [0008] “The electronic mechanism, which contains a power source and a processing means, then compares the tracking number of the parcel against protocol parameters programmed remotely by the recipient”),
a network connection (see [0012] “the lock box can be integrated to a local or wide area network. This can be accomplished with wired and wireless connectivity means for communicating with the lock box”).
	Gozar does not explicitly teach, however Tubb teaches and a shackle (Abstract “The processor is defined to operate the locking mechanism to control locking and unlocking of the shackle based on information obtained through the wireless tracking and communication system”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the system for securing a delivery  of Gozar the shackle as taught by Tubb since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a system having a shackle for securing a delivery.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/D.N.M./Examiner, Art Unit 3628        
                                                                                                                                                                                                /OMAR ZEROUAL/Primary Examiner, Art Unit 3628